Lumpkin, J.
If a testator devises a life-estate in land, the devisee takes only a life-estate by virtue of the will. If the testator makes no provision as to what shall become of the reversion, upon his death it passes to and vests in his heir or heirs. Here the. widow of the testator took a life-estate under the will. No provision was made as to who should take the remainder. Therefore, upon the death of the testator, by inheritance it passed to his heir. *399It happened that the widow was his sole heir. Thus she took under the will a life-estate, and as sole heir was vested with the remainder by inheritance. There is nothing to indicate any intention on her part to keep the two estates separate. They accordingly merged, and she became the owner in fee simple of the property. Upon her death her sole heir inherited from her. Persons who claim to-be heirs of her first husband had no interest in the land, and no right to recover it from her second husband. It was accordingly proper to sustain a -demurrer to an action filed for that purpose, the facts stated in the headnote appearing on the face of the petition. Civil Code, § 3929; Wilder v. Holland, 102 Ga. 44 (29 S. E. 134); Oliver v. Powell, 114 Ga. 592 (4), 600 (40 S. E. 826); Smith v. Moore, 129 Ga. 644 (59 S. E. 915).

Judgment affirmed.


All the Justices concur.